Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered July 21, 2003, which, in an action for personal injuries sustained when defendants’ vehicle struck plaintiff s vehicle in the rear, denied plaintiff’s motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Defendant driver’s affidavit raises issues of fact as to whether plaintiff swerved her vehicle in front of his vehicle and abruptly *216stopped short, leaving him too little space to safely react and avert a collision (see Evans v Fox Trucking, 309 AD2d 618 [2003]; Singh v Sanders, 286 AD2d 256 [2001]). Concur— Nardelli, J.P., Sullivan, Williams, Friedman and Marlow, JJ.